Appellant was tried on an indictment charging murder in the first degree. He was convicted of manslaughter and sentenced to serve five years in the state penitentiary. *Page 474 
He predicates error (1) on the failure of the state to use all the witnesses whose names appear on the indictment (2) on the refusal of the court to permit the examination of a certain witness as to the res gestae, and (3) sufficiency of the evidence to support the verdict.
The first question is concluded against appellant by Morris v. State, 100 Fla. 850, 130 So. 582, and cases therein cited. As to the second question, it is sufficient to say that the determination of matters constituting the res gestae is largely in the discretion of the trial court and we are not convinced that he should be reversed on this point. Goff v. State,75 Fla. 87, 77 So. 877.
There were some conflicts in the evidence but there was ample competent evidence if believed to support the verdict. The jury resolved the conflicts against the appellant and the trial judge refused to overthrow their finding. We fail to find reason in the record that would warrant this Court in doing so. Section 309, Criminal Procedure Act.
Affirmed.
BROWN, C. J., CHAPMAN and THOMAS, JJ., concur.